Citation Nr: 1632463	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  14-04 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection of obstructive sleep apnea.

2. Whether the reduction of the Veteran's disability rating from 100 percent to 40 percent for pancreatic cancer was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1964 to July 1988.

The Veteran's claim for service connection is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefit sought on appeal.  The Veteran's disability rating for pancreatic cancer was reduced in an August 2008 rating decision from the RO in Houston, Texas.

The issue of the Veteran's pancreatic cancer disability rating is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran does have obstructive sleep apnea.

2. It is at least as likely as not that the Veteran's obstructive sleep apnea first manifested while the Veteran was on active military service. 

CONCLUSION OF LAW

The criteria for service connection of the Veteran's obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1111, 1113, 1153 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board finds no defects in the notice or assistance provided to the Veteran in connection with his claim for service connection of sleep apnea.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001).  

With respect to VA's duties to assist the Veteran, the Board notes that VA is obligated to provide the Veteran with a medical examination of the claimed condition when the claims file does not contain sufficient evidence to decide a claim.  38 U.S.C.A. § 5103A(d)(2)(C).  The Veteran in this case was not provided with any such VA medical examination of his sleep apnea.  However, as will be discussed in greater detail below, the Board finds that the claims file contains sufficient evidence upon which to grant this claim for service connection, and so VA is not obligated to provide such an examination.  See 38 C.F.R. § 3.304(c) (development of evidence should not be undertaken when evidence present is sufficient for service connection determination); Hart v. Mansfield, 21 Vet. App. 505, 507 (2007) (stating "VA may not pursue such development if the purpose is to obtain evidence against the claim.")

II. Analysis

Generally, service connection may be granted when the evidence shows (1) the existence of a current disability; (2) in-service incurrence of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In deciding these issues, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, while lay evidence is competent to establish the presence of observable symptomatology, and "may provide sufficient support for a claim of service connection", it is not competent to establish a diagnosis or etiology, except in very specific situations.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Furthermore, in assessing these claims, the Board notes that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary, and therefore the Board, must give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case the Veteran was not diagnosed with obstructive sleep apnea until an October 2010 sleep study revealed "severe obstructive sleep apnea with very significant oxygen desaturations".  However, the Veteran has alleged repeatedly in the record that he has experienced symptoms from his sleep apnea for many years, dating to the time that he was in service.  The Veteran has also stated in the record that he was not diagnosed until 2010 because prior to that time, he did not understand that sleep apnea was a medical, and potentially dangerous, condition for which treatment was necessary.  Since the Veteran's diagnosis, he has been prescribed to use a continuous positive airway pressure device while sleeping.

In addition to these assertions from the Veteran, the record also contains several statements from the Veteran's family and friends, all of which corroborate that the Veteran has experienced symptoms such as snoring, gasping for air, and cessation of breathing during sleep for many years.  In March 2013 by the Veteran's wife reported that she and the Veteran were married in April 1970, while the Veteran was in service.  The Veteran's wife reported that she first noticed that the Veteran had a sleep problem on their wedding night, when she was forced to wake the Veteran several times throughout the night because he would stop breathing.  This statement from the Veteran's wife also indicated that the Veteran has continued to experience similar symptoms since that time.

A similar statement was provided in March 2013 by the Veteran's daughter who reported that she was born in July 1971.  The Veteran's daughter also reported that while living in quarters during the Veteran's active service, she would hear the Veteran snoring during the night. 

The record also contains a statement from a friend of the Veteran, which was submitted in June 2012.  In this statement, the Veteran's friend reports spending several nights in shared sleeping quarters with the Veteran, during activities such as hunting and fishing trips.  The Veteran's friend reported that these trips with the Veteran began in the 1970s, and that from the first night that he and the Veteran shared sleeping quarters, he noticed that the Veteran was a loud snorer.  The Veteran's friend also reported that the Veteran's sleep problems have worsened since that first incident, and have involved episodes of snorting and gasping for air while the Veteran was asleep.  The Veteran's friend also reported that many times after the Veteran had such incidents he would display fatigue and the need for regular naps the next day.

The final statement contained in the record was offered in December 2013 by a friend of the Veteran who is also a licensed physician.  In this statement, the Veteran's friend reported that he has known the Veteran since the Veteran's time in the Army, and that he has repeatedly shared sleeping quarters with the Veteran.  During these instances, the Veteran's friend reports that he personally witnessed the Veteran's sleep problems.  Specifically, the Veteran's friend reported witnessing "loud and aggressive snoring associated with disruptive and uneven pattern of breathing."  The Veteran's friend went on to say that "I can assuredly say that I have never known [the Veteran] to have a normal sleep pattern ... dating back to the 1960s."  Finally, the Veteran's friend stated that while he has never professionally been the Veteran's treating physician, it was "clear to me that sleep apnea has plagued [the Veteran] during the entire extent of our association".

Applying this evidence to the relevant law in this case, the Board finds it quite clear that the Veteran does currently have obstructive sleep apnea, thus satisfying the first element of service connection.  The Board also finds that the Veteran first experienced symptoms from sleep apnea during his time in service, satisfying the second element of service connection.  

In reaching this conclusion, the Board places significant weight on the statement of the Veteran's wife, who clearly recalled the Veteran ceasing to breathe during his sleep while in service.  This statement from the Veteran's wife carries significant weight in this case because the Veteran's spouse is, perhaps, in the best position to report the Veteran's condition while sleeping.  Moreover, the symptoms of sleep apnea are, generally, easily observed by a lay individual, and the Veteran's spouse reports staying awake all night during their wedding night to monitor the Veteran's breathing.  That the Veteran's spouse is able to offer direct testimonial evidence as to the Veteran's symptoms during military service, with specific reference and detail, lends great credibility to this statement.  

The Board also finds the December 2013 statement of the Veteran's friend to carry significant weight in this case.  As with the Veteran's spouse, this friend was able to directly and repeatedly observe the Veteran during his sleep, which lends great credence to this statement.  Additionally, this statement carries great weight because it was offered by an individual with medical training and experience, which makes the statement that it is "clear to me that sleep apnea has plagued [the Veteran] during the entire extent of our association" highly probative.  

The credibility and probative nature of these statements are further bolstered by the corroborating effect of the statement of the Veteran's daughter and the June 2012 statement of the Veteran's personal friend.  These statements, while founded upon less experience or knowledge than the statements of the Veteran's spouse or a trained physician, still provide credible and probative evidence that while the Veteran was in service he did experience symptoms consistent with sleep apnea.  Hence, these statements provide probative evidence individually, but also work to bolster the probative weight of the statements discussed above.  

Taking this evidence together, the Board finds that the weight of the evidence clearly indicates that the Veteran manifested obstructive sleep apnea while he was in military service.  Moreover, the weight of all four statements indicates that the Veteran has regularly experienced such symptoms from his time in military service until he began to receive treatment for sleep apnea in 2010.  This evidence is sufficient to establish a nexus between the Veteran's in service manifestations and his currently diagnosed disability, giving the Veteran the benefit of the doubt.  Accordingly, the Board finds that both the second and third elements of service connection are satisfied in this case and service connection is established. 


ORDER

Service connection of obstructive sleep apnea is granted.


REMAND

In addition to the Veteran's claim for service connection, the Board notes that the Veteran has previously been service connection for prostate cancer, status post-prostatectomy with scar and erectile dysfunction, effective February 14, 2006.  The Veteran was originally rated at 100 percent for this disability.  In August 2008 the RO completed a rating decision which reduced the Veteran's disability rating from 100 percent to 40 percent, effective November 1, 2008.  Following this rating decision, the Veteran submitted a notice of disagreement in September 2008.  

The Board does note that the Veteran's disability rating for prostate cancer was increased to 60 percent in an April 2010 rating decision by the RO, effective April 7, 2010.  However, with regard to any claim, the Veteran is presumed to be seeking the maximum possible benefit available, unless the Veteran specifically expresses the benefit he is seeking or expresses satisfaction with the benefit assigned by VA.  See A.B. v. Brown, 6 Vet. App. 35 (1993).   With that in mind, the Veteran has not specifically limited his disagreement, nor has he expressed any satisfaction with his disability rating after the April 2010 rating decision.  Accordingly, the propriety of the reduction of the Veteran's disability rating remains on appeal in this case.

Because the Veteran submitted a timely notice of disagreement, which remains in effect, he must be provided with a statement of the case (SOC) which addresses the issue in question.  See Manlincon v. West, 12 Vet. App. 238 (1999).  No such SOC has been provided to the Veteran as of the date of this decision, and so the Board finds that a remand is necessary. 

Accordingly, the case is REMANDED for the following action:

Provide the Veteran, and his representative, an SOC regarding the reduction of his disability rating.

After this SOC has been furnished to the Veteran and his representative, the Veteran must be afforded an appropriate period of time for response, should the Veteran wish to perfect his appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


